UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended January 31, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-169066 TUNDRA GOLD CORP. (Exact name of registrant as specified in its charter) irginia, 8th Floor, Reno, Nevada 89501 (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[ ] Yes [ X ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer [] Smaller reporting company[X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 24,740,000 shares of common stock, $0.0001 par value, issued and outstanding as of March 8, 2011. 1 TABLE OF CONTENTS Page PART I- Financial Information 3 Item 1. Financial Statements 3 Balance Sheets January 31, 2011 (unaudited), and April 30, 2010 3 Statements of Operations (unaudited) for the three and nine-month periods ended January 31, 2011 and 2010 and for the period from inception on September 16, 2009 to January 31, 2011 4 Statements of Cash Flows (unaudited)for the three and nine-month periods ended January 31, 2011 and 2010 and for the period from inception on September 16, 2009 to January 31, 2011 5 Notes to the Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 10 Item 3 Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II – Other Information 14 Item 1.Legal Proceedings 14 Item 1A.Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. (Removed and Reserved) 14 Item 5. Other Information 15 Item 6. Exhibits 15 2 Item 1.Financial Statements. TUNDRA GOLD CORP. (An Exploration Stage Company) BALANCE SHEETS (Unaudited) January 31, April 30, ASSETS: Current Assets: Cash $ $ Prepaid Expenses Total Current Assets Total Assets $ $ LIABILITIES & STOCKHOLDERS’ EQUITY (DEFICIT): Current Liabilities: Accounts Payable and Accrued Liabilities $ $ Total Current Liabilities Stockholders' Equity (Deficit): Common Stock, Par Value $.0001 Authorized 100,000,000 shares, 24,740,000 shares issued at January 31, 2011 (April 30, 2010 – 23,500,000) Additional Paid-In Capital Subscriptions Receivable - ) Deficit Accumulated During the Exploration Stage ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements. 3 TUNDRA GOLD CORP. (An Exploration Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Cumulative Since September 16, For the Three Months For the Nine Months Ended Ended (Inception) to January 31, January 31, January 31, Revenues $
